DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.
Claims 1-18 are pending in the application.  Claims 1, 6, and 16 have been amended.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 27 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki et al. (US PGPub 2009/0021548 A1), hereinafter Suzuki.
With regard to Claim 6, Nakata discloses printer having a system for collecting airborne ink mist from the printer, the printer comprising: a print head movable within a print area (¶0043); an ink mist filtration system (25) configured to capture at least one of airborne ink mist (¶0057-0064; Fig. 8); and a channel (28) spaced apart from the print head (Fig. 7, channel 28 and head 4) and extending from the print area to the ink mist filtration system (Fig. 8; ¶0057-0059) and the channel configured to direct the ink mist generated while the print head is within the print area from the print area to the filtration system (Fig. 8; ¶0057-0059; ¶0044, ink mist generated by recording head 4 during printing).
Nakata does not explicitly disclose the print head configured to accept and dispense ink from one or more ink cartridges.
The secondary reference of Suzuki discloses the print head configured to accept and dispense ink from one or more ink cartridges (¶0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge of Suzuki, with the head of Nakata, in order to supply ink of specific color to the head, as taught by Suzuki (¶0048-0049).

With regard to Claim 7, Nakata further discloses wherein the printer (5; Fig. 1) comprises a main printer body (Fig. 1) and a support base (Fig. 1) wherein the main printer body is positioned above the support base (Fig. 1) and a cavity is provided between the main printer body and the support base (Fig. 1) and wherein the print area is positioned within this cavity (Figs. 1, 8) and the channel extends along this cavity (Figs. 1, 3; channel 28 extends in all direction within cavity) and is provided on the support base (carriage 6 on the support base; Figs. 1, 3).

With regard to Claim 10, Nakata further discloses wherein the filtration system comprises a filter (27) and wherein the filter is removable from a filter holder for cleaning (Filter 27; ¶0057; Figs. 3-15; ¶0064).

With regard to Claim 12, Nakata further discloses wherein the channel directs airborne ink mist or unused ejected droplets of ink away from the print area and towards to the filtration system for collection (¶0057-0064; Fig. 8).

Claims 8-9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki, and further in view of Colonel et al.  (US PGPub 2013/0314721 A1), hereinafter Colonel.
With regard to Claim 8, Nakata-Suzuki does not explicitly disclose wherein one or more hinges secure the main printer body to the support base such that a hinged connection is provided for accessing the cavity.
The tertiary reference of Colonel discloses wherein one or more hinges (19; Figs. 1-8) secure the main printer body (Figs. 1-8, top of hinged bodies; ¶0009) to the support base (Figs. 1-8, bottom of hinged bodies) such that a hinged connection is provided for accessing the cavity (Fig. 1-8 as shown; head 68 within cavity formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinges of Colonel, with the combination of Nakata-Suzuki, in order to more easily and conveniently access the head, media and internal printer components, as taught by Colonel (¶0009).

With regard to Claim 9, Nakata-Suzuki do not explicitly disclose a receiving arm supported by the printer and extendable and retractable into the cavity and across a path of a print head of the printer to deliver substrates to the print area for printing and remove printed substrates from the print area.
Colonel discloses a receiving arm (Figs. 8-11; media support member 25) supported by the printer (Figs.  8-11) and extendable and retractable into the cavity (Figs. 8-9) and across a path of a print head (Figs. 8-9; head 68) of the printer to deliver substrates to the print area for printing and remove printed substrates from the print area (¶0040; Figs. 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving arm of Colonel, with the combination of Nakata-Suzuki, in order to support the media and promote consistent high print quality, as taught by Colonel (¶0040).

With regard to Claim 11, Nakata-Suzuki does not explicitly disclose wherein the hinged connection allows for access to an interior area of the channel for cleaning collected ink mist from the channel or filtration system.
The tertiary reference of Colonel discloses wherein the hinged connection allows for access to an interior area of the channel (Figs. 1-8) “for cleaning collected ink mist from the channel or filtration system”.
The examiner reminds applicant that "a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)", see MPEP 2114.  Here, the hinged connection allows for access to the interior area of the printer and channel therein.  The reason for access in this instance as claimed has no patentable weight.

Nakata further discloses a fan (26) for directing air flow (¶0057; Fig. 8).

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki, and further in view of Nohilly et al. (US PGPub 2011/0025735 A1), hereinafter Nohilly.
With regard to Claim 13, Nakata further discloses wherein the printer is configured for printing on a surface (¶0012), but Nakata-Suzuki does not explicitly disclose the printer is configured for printing on one or more food products and wherein the food products are delivered and received within the cavity for printing thereon.
The tertiary reference of Nohilly discloses the printer is configured for printing on one or more food products and wherein the food products are delivered and received within the cavity for printing thereon (Abstract; Figs. 11-16; ¶0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the food product delivered and received of Nohilly, with the combination of Nakata-Suzuki, in order to print on an edible substrate, the performance of whose rollers will not become compromised by the materials of the edible substrate, as taught by Nohilly (¶0006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Suzuki, and further in view of Colonel, and further in view of Nohilly.
With regard to Claim 14, Nohilly further discloses wherein the substrate comprises a food product or edible element having a substantially flat surface, cookies, frosting sheets, rice paper, or combinations thereof.
Nohilly discloses wherein the substrate comprises a food product or edible element having a substantially flat surface, cookies, frosting sheets, rice paper, or combinations thereof (Abstract; Figs. 11-16; ¶0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the food product of Nohilly, with the combination of Nakata-Suzuki-Colonel, in order to print on an edible substrate, the performance of whose rollers will not become compromised by the materials of the edible substrate, as taught by Nohilly (¶0006).

Response to Arguments
Applicant's arguments, see page 8, filed 08 November 2021 with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103, have been fully considered, but they are not found persuasive. 
Applicant contends claim 6 now requires “that the print area is within a portion of the channel” based on the amended claims.  However, the examiner finds no such language in claim 6.  The amendments to claim 6 require a channel to be (1) spaced apart from the print head; (2) extending from the print area to the filtration system, and (3) configured to direct the ink mist from the print area to the filtration system.  There is no requirement that the print area be “within a portion of the channel” as argued.  The amended claim limitations do not overcome the prior art as set forth in the rejection above.  Thus, examiner finds applicants arguments not to be persuasive.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowability of claim 1 is that applicants claimed invention includes a printer ink mist collection system 
Claims 2-5 are allowed because they depend from claim 1.
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowability of claim 16 is that applicants claimed invention includes a method of collecting airborne ink mist from a printer wherein printing content on a substrate with ink ejected from one or more ink cartridges carried by a print head when the substrate is positioned at least partially within a channel.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 17-18 are allowed because they depend from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cooper et al. (US 5,774,141):
With regard to Claim 1, Cooper discloses a printer ink mist collection system (extraction system 100; Fig. 6) comprising: 
a channel (arrow 116 shows flow path including manifold assembly 102) extending along a printer body (Figs. 5-6) and adjacent to a print area of the printer (Figs. 5-6) to a filtration system (Figs. 5-6) wherein the filtration system comprises one or more filters (filters 130 and 115) and 
wherein the channel is configured to direct airborne ink and mist generated during printing from the print area to the filtration system (arrow 116; Figs. 5-6) and 
wherein the channel (manifold 102) and filtration system (to the right as shown in Fig. 6 of manifold 102) are removable from within a printer housing for purposes of cleaning the ink collection system (Fig. 1; printer housing/casing/enclosure 24; Figs. 5-6; manifold 102; Col. 8, Lines 51- 64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853